United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 00-3478
                                  ___________

William Frank Jones, Jr.,              *
                                       *
              Appellant,               *
                                       *
       v.                              *   Appeal from the United States
                                       *   District Court for the
Charles Pillow, P.A., Diagnostic Unit  *   Eastern District of Arkansas.
Infirmary,                             *
                                       *
              Appellee,                *
                                       *
Marvin Rhode, Dr., Cummins Prison      *
Infirmary,                             *
                                       *
              Defendant,               *
                                       *
Asemota, Dr., Cummins Prison           *
Infirmary,                             *
                                       *
              Appellee,                *   [UNPUBLISHED]
                                       *
Griffin, Mr., Infirmary Manager,       *
Cummins Prison Infirmary; Crystal      *
Jackson Coburn, Records Supervisor,    *
Cumins Prison Infirmary; PHP           *
Healthcare Corporation; Bill Terry,    *
Mr., Classification Officer, Cummins   *
Prison; M. D. Reed, Warden, Cummins *
Prison; Max Mobley, Dr., Assistant     *
Director of Treatment, Central Office, *
Arkansas Department of Correction;     *
David Rowe, Dr., Medical Director,        *
Diagnostic Unit Infirmary; Larry          *
Norris, Director, Central Office;         *
Correctional Medical Services,            *
                                          *
             Defendants.                  *
                                     ___________

                           Submitted: June 5, 2001
                               Filed: June 7, 2001
                                   ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       Arkansas inmate William Jones appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action alleging deliberate indifference.
Because our de novo review of the summary judgment record confirms that the
undisputed evidence shows appellees did not disregard Jones’s serious medical need,
or delay or deny him access to medical care, Jones’s deliberate-indifference claims fail.
See Estelle v. Gamble, 429 U.S. 97, 107 (1976); Long v. Nix, 86 F.3d 761, 765 (8th
Cir. 1996); Bellecourt v. United States, 994 F.2d 427, 431 (8th Cir. 1993), cert. denied,
510 U.S. 1109 1994). Accordingly, we affirm the judgment of the district court. See
8th Cir. R. 47B.




      1
       The Honorable James Maxwell Moody, United States District Judge for the
Eastern District of Arkansas.
                                           -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-